

114 S1425 IS: Promoting New Manufacturing Act
U.S. Senate
2015-05-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II114th CONGRESS1st SessionS. 1425IN THE SENATE OF THE UNITED STATESMay 21, 2015Mrs. Capito introduced the following bill; which was read twice and referred to the Committee on Environment and Public WorksA BILLTo promote new manufacturing in the United States by providing for greater transparency and
			 timeliness in obtaining necessary permits, and for other purposes. 
	
 1.Short titleThis Act may be cited as the Promoting New Manufacturing Act. 2.DefinitionsIn this Act:
 (1)AdministratorThe term Administrator means the Administrator of the Environmental Protection Agency. (2)Best available control technologyThe term best available control technology has the meaning given the term in section 169 of the Clean Air Act (42 U.S.C. 7479).
 (3)Lowest achievable emission rateThe term lowest achievable emission rate has the meaning given the term in section 171 of the Clean Air Act (42 U.S.C. 7501). (4)Major emitting facility; major stationary sourceThe terms major emitting facility and major stationary source have the meaning given those terms in section 302 of the Clean Air Act (42 U.S.C. 7602).
 (5)National ambient air quality standardThe term national ambient air quality standard means a national ambient air quality standard for an air pollutant under section 109 of the Clean Air Act (42 U.S.C. 7409) that is finalized on or after the date of enactment of this Act.
			(6)Preconstruction permit
 (A)In generalThe term pre­con­struct­ion permit means a permit that is required under part C or D of title I of the Clean Air Act (42 U.S.C. 7470 et seq.) for the construction or modification of a major emitting facility or major stationary source.
 (B)InclusionsThe term pre­con­struct­ion permit includes any permit described in subparagraph (A) that is issued by— (i)the Environmental Protection A­gen­cy; or
 (ii)a State, local, or tribal permitting authority. (7)RACT/BACT/LAER clearinghouse databaseThe term RACT/BACT/LAER Clearinghouse database means the central database of air pollution technology information that is posted on the Internet website of the Environmental Protection Agency.
			3.Building and manufacturing projects dashboard
 (a)In generalFor fiscal year 2008 and each fiscal year thereafter, the Administrator shall publish in a readily accessible location on the Internet website of the Environmental Protection Agency an estimate by the Administrator of, with respect to the applicable fiscal year—
 (1)the total number of preconstruction permits issued by the Environmental Protection Agency; (2)the percentage of those preconstruction permits issued by the date that is 1 year after the date of filing of completed applications for the permits; and
 (3)the average length of time required for the Environmental Appeals Board of the Environmental Protection Agency to issue a final decision regarding petitions appealing decisions to grant or deny a preconstruction permit application.
 (b)Initial publication; updatesThe Administrator shall— (1)make the publication required by subsection (a) for fiscal years 2008 through 2014 by not later than 60 days after the date of enactment of this Act; and
 (2)update that publication not less frequently than annually. (c)Sources of information (1)Fiscal years 2008 through 2014In carrying out this section with respect to the information required to be published for fiscal years 2008 through 2014, the estimates of the Administrator shall be based on information in the possession of the Administrator as of the date of enactment of this Act, including information in the RACT/BACT/LAER Clearinghouse database.
 (2)No requirement to collect additional informationNothing in this section requires the Administrator to seek or collect any information in addition to the information that is voluntarily provided by States and local air agencies for the RACT/BACT/LAER Clearinghouse database with respect to the information required to be published under this section for any fiscal year.
				4.Timely issuance of regulations and guidance to address new or revised national ambient air quality
			 standards in preconstruction permitting
 (a)Proposed regulationsIn publishing any final rule establishing or revising a national ambient air quality standard, the Administrator shall, as the Administrator determines to be necessary and appropriate to assist States, permitting authorities, and permit applicants, concurrently publish proposed regulations and guidance for implementing the standard, including information relating to submission and consideration of a pre­con­struct­ion permit application under the new or revised standard.
 (b)Applicability of standard to pre­con­struct­ion permittingA new or revised national ambient air quality standard shall not apply to the review and disposition of a preconstruction permit application until the Administrator publishes final implementation regulations and guidance that include information relating to submission and consideration of a pre­con­struct­ion permit application under the standard.
			(c)Effect of section
 (1)In generalAfter publishing regulations and guidance for implementing national ambient air quality standards under subsection (a), nothing in this section precludes the Administrator from issuing subsequent regulations or guidance to assist States and facilities in implementing those standards.
 (2)Requirements of applicantsNothing in this section eliminates the obligation of a preconstruction permit applicant to install best available control technology and lowest achievable emission rate technology, as applicable.
 (3)State, local, and tribal authorityNothing in this section limits the authority of a State, local, or tribal permitting authority to impose emission requirements pursuant to State, local, or tribal law that are more stringent than the applicable Federal national ambient air quality standards established by the Environmental Protection Agency.
				5.Report to Congress regarding actions to expedite review of preconstruction permits
 (a)In generalNot later than 180 days after the date of enactment of this Act, and annually thereafter, the Administrator shall submit to Congress a report that, with respect to the period covered by the report—
 (1)identifies the activities carried out by the Environmental Protection Agency to increase the efficiency of the preconstruction permitting process;
 (2)identifies the specific reasons for delays in issuing— (A)preconstruction permits required under part C of the Clean Air Act (42 U.S.C. 7470 et seq.) beyond the 1-year deadline mandated by section 165(c) of that Act (42 U.S.C. 7475(c)); or
 (B)preconstruction permits required under part D of the Clean Air Act (42 U.S.C. 7501 et seq.) beyond the 1-year period beginning on the date on which the permit application is determined to be complete;
 (3)describes the means by which the Administrator is resolving— (A)delays in making completeness determinations for preconstruction permit applications; and
 (B)processing delays for preconstruction permits, including any increases in communication with State and local permitting authorities; and
 (4)summarizes and responds to public comments received under subsection (b) concerning the report. (b)Public commentBefore submitting a report required by subsection (a), the Administrator shall—
 (1)publish on the Internet website of the Environmental Protection Agency a draft of the report; and (2)provide to the public a period of not less than 30 days to submit comments regarding the draft report.
 (c)Sources of informationNothing in this section compels the Environmental Protection Agency to seek or collect any information in addition to the information that is voluntarily provided by States and local air agencies for the RACT/BACT/LAER Clearinghouse database.